 


109 HR 3078 IH: Cancer and Terminal Illness Patient Health Care Act of 2005
U.S. House of Representatives
2005-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3078 
IN THE HOUSE OF REPRESENTATIVES 
 
June 27, 2005 
Mr. Paul (for himself and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to waive the employee portion of Social Security taxes imposed on individuals who have been diagnosed as having cancer or a terminal disease. 
 
 
1.Short titleThis Act may be cited as the Cancer and Terminal Illness Patient Health Care Act of 2005. 
2.Waiver of employee portion of social security taxes on individuals diagnosed as having cancer or a terminal disease 
(a)EmployeesSection 3101 of the Internal Revenue Code of 1986 (relating to tax on employees) is amended by adding at the end the following new subsection: 
 
(d)Exception for employees with cancer or terminal diseaseNo tax shall be imposed by this section on wages paid to an individual for any period for whom a certification by a physician (as defined in section 1861(r)(1) of the Social Security Act (42 U.S.C. 1395x(r)(1)) is in effect stating that— 
(1)the individual has a terminal disease,  
(2)the individual has cancer and whether or not such cancer is in remission, or 
(3)the individual is the primary caregiver for a spouse, parent, or child with a terminal disease or cancer (whether or not such cancer is in remission).The preceding sentence shall apply in the case of a certification that an individual’s cancer is in remission only during the period that the individual certifies to the employer that the individual is incurring significant costs (not reimbursed by insurance or otherwise) by reason of such cancer.. 
(b)Comparable treatment for self-employed individualsSection 1401 of such Code is amended by adding at the end the following new subsection: 
 
(d)Reduction in tax for self-employed individuals with cancer or terminal disease 
(1)In generalEach of the rates of tax under subsections (a) and (b) shall be reduced by 50 percent in the case of an individual for whom a certification by a physician (as defined in section 1861(r)(1) of the Social Security Act (42 U.S.C. 1395x(r)(1)) is in effect throughout the taxable year stating that— 
(A)the individual has a terminal disease,  
(B)the individual has cancer and whether or not such cancer is in remission, or 
(C)the individual is the primary caregiver for a spouse, parent, or child with a terminal disease or cancer (whether or not such cancer is in remission).The preceding sentence shall apply in the case of a certification that an individual’s cancer is in remission only during the period that the individual is incurring significant costs (not reimbursed by insurance or otherwise) by reason of such cancer. 
(2)Special rule where certificate in effect for only portion of yearIf the certification referred to in paragraph (1) is in effect for only a portion of the taxable year, paragraph (1) shall be applied by substituting for 50 percent the number of percentage points which bears the same ratio to 50 as such portion bears to the entire taxable year.. 
(c)Effective dateThe amendments made by this section shall apply to periods after the date of the enactment of this Act. 
(d)No impact on social security trust fund deposits or benefitsNothing in the amendments made by this section shall be construed to affect the amount of deposits into any trust fund under the Social Security Act or the amount of benefits payable under such Act. 
 
